Filed 5/4/15 P. v. Novelo CA2/6
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.111.5.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B257766
                                                                            (Super. Ct. No. 2013013413)
                 Plaintiff and Respondent,                                       (Ventura County)

v.

CRISTIAN LUGO NOVELO,

                   Defendant and Appellant.



                   Cristian Lugo Novelo appeals from the judgment after pleading guilty
to luring a minor to engage in lewd conduct and going to an arranged meeting place
at or about the arranged time. (Pen. Code, § 288.4, subd. (b).)1 The trial court
denied appellant's motion to withdraw the plea, suspended imposition of sentence,
and granted probation with one year county jail. Appellant was ordered to pay
victim restitution and various fines and fees, and ordered to register as a sex
offender. (§ 290.)
                   Appellant filed a notice of appeal and a request for certificate of
probable cause. (§ 1237.5, subd. (a).) We appointed counsel to represent appellant


1   All statutory references are to the Penal Code.
in this appeal. After counsel’s examination of the record, counsel filed an opening
brief in which no issues were raised.
              On March 24, 2015, we advised appellant that she had 30 days within
which to personally submit any contentions or issues she wished us to consider. On
April 23, 2015, appellant submitted a letter brief stating that she was denied
effective assistance of counsel and that the change of plea was made under pressure
and duress as reflected in her motion to withdraw the plea. These contentions are
not supported by the record. (Strickland v. Washington (1984) 466 U.S. 668, 687
[80 L.Ed.2d 674, 693]; People v. Bolin (1998) 18 Cal.4th 297, 333.) Appellant
failed to establish a reasonable probability that, but for trial counsel's errors,
appellant would not have pleaded guilty and would have obtained a more favorable
result had she proceeded to trial. (See e.g., People v. Fairbank (1997) 16 Cal.4th
1223, 1241-1242.)
              The change of plea was based on a probation report and preliminary
hearing transcript which reflect that appellant solicited a 15-year-old boy outside a
home improvement store, asked the victim if he wanted appellant to kiss him, and
rubbed her hands over her clothed breasts and sides. After the victim gave the
police appellant's cell phone number and car license plate number, an officer posed
as the victim and phoned appellant to say that appellant could meet the victim in the
parking lot. Appellant arrived minutes later in the same car with three condoms in
plain view in her open purse.
              Appellant entered the change of plea after numerous continuances and
acknowledged that she would be required to register as a sex offender. When the
change of plea was entered, appellant stated that she was pleading guilty because
she was in fact guilty of the offense and that the plea was free and voluntary and not
coerced.




                                            2
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues
exist. (People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40
Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.
We concur:


              GILBERT, P.J.




              PERREN, J.




                                          3
                               Charles Campbell, Judge

                           Superior Court County of Ventura

                       ______________________________


             California Appellate Project, under appointment by the Court of
Appeal, Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff
Attorney, for Appellant.


      No appearance for Respondent.




                                          4